DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-8 and 10-15 are pending in the application.
	In Applicant’s response filed 26 April 2022, claim 9 was cancelled, claims 1, 3, 8, 11, and 13-14 were amended, and new claim 15 was newly added.  These amendments have been entered.

Drawings
The drawings were received on 26 April 2022.  These drawings are acceptable for what they show;  however, the following drawing objections remain:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claim elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered:
the “upwardly opening” well in the form of a “longitudinal bore extending through the coupler” as required in claims 2 and 5 (Examiner notes that the drawings do show an upwardly opening well 14/24; however, the well 14/24 is shown as having a floor 50/60 in each embodiment shown).
the “drape rod” and “horizontally extending rod” of claim 12.
the “rods” and “terminal connector” of claim 13.
the “hook end” of claim 14.
the coupler and the second coupler being “disposed in series parallel to the surface plane of the flat-mounted connector” of claim 15.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Applicant’s arguments related to the Drawing Objections:  Applicant has traversed the above objections to the drawings (see Figs 8-9 of the response filed 26 April 2022).  
Regarding the objection for not showing the “upwardly opening” well in the form of a “longitudinal bore extending through the coupler” as required in claims 2 and 5, Applicant has stated that the instant specification, with reference to Fig. 1, describes an embodiment wherein the body 11  is formed as a hollow ring “without a floor”.  In response, Examiner notes that, even though it is true that the specification describes such an embodiment, it is still not shown in any of the figures (note that Fig. 1 does not show the lower end of the well 14 at all, so it cannot be determined if the bottom of the well 14 in the embodiment of Fig. 1 has a floor or is hollow).  While it is true that the specification properly supports such an embodiment (and thus no new matter or enablement rejection has been set forth), establishing such support does not negate the requirement of 37 CFR 1.83(a) to show every feature of the invention specified in the claims.  Accordingly, this objection has not been overcome.
Regarding the objection for not showing the ““drape rod” and “horizontally extending rod” of claim 12, the “rods” and “terminal connector” of claim 13, and the “hook end” of claim 14, Applicant has argued that these elements are known and conventional in the art.  In response, Examiner notes that, while it is true that MPEP 608.02 states that the drawings must show what is “necessary for the understanding of the subject matter to be patented”, this section does not negate the requirement of 37 CFR 1.83(a) to show every feature of the invention specified in the claims.  Accordingly, since these elements (even if they are conventional elements) are specified in the claims, they must be shown or they must be cancelled from the claims. Accordingly, this objection has not been overcome.
For Applicant’s reference, 37 CFR 1.83(a) is reproduced below with emphasis added:
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  Appropriate correction is required.
Re Claim 3:  Claim 3 should be amended as follows:
--The connector as defined in claim 1, wherein each of the plurality of upwardly opening slots defines a seat upon which the terminal connector of a plurality of drape rods may be supported.--

	Re Claim 6:  Claim 6 should be amended as follows:
--The connector as defined in claim 1, wherein the flat-mounted connector is connected to the coupler via a connection bridge.--

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, in claim 1 the language related to “tubular members”, “two or more connector appliances”, a “flat surface” (also in claim 11), and a “drape rod” (including its “terminal connector”) is functional in nature and limited patentable weight is given to this section of the claim.  Similarly, in claim 3 the language related to a “plurality of rods” (including their “terminal connectors”) is functional in nature and limited patentable weight is given to this section of the claim.  
Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chenel (FR 2546953, a copy of which is attached herewith, along with a machine-generated English translation).
	Re Claim 1:  Chenel discloses a connector for tubular members, comprising: 
a flat-mounted connector (flat plate at the lower portion of block 15, attached to plate 14; Fig. 2) and a coupler (4, 6) affixed, the flat-mounted connector comprising two or more openings (the openings to receive the fasteners connecting the flat plate at the lower portion of block 15 to plate 14; see Fig. 2) to receive two or more connector appliances to affix the flat-mounted connector to a flat surface, the coupler comprising an upper region connected to the flat-mounted connector capable of being affixed to a flat surface, the upper region encompassing an upwardly opening well (comprising the hollow interiors of buckets 4 and 6) formed within a body of the upper region, the upwardly opening well of the upper region defining a plurality of upwardly opening slots (the slots in the sides of buckets 4 and 6; see slot 41 in Fig. 1) disposed therein with each slot sized to receive therein a terminal connector (for example, as shown for elements 3 and 7) connected to a drape rod (for example, as shown for beams 1 and 8; see note above related to this functional limitation), and the plurality of upwardly opening slots disposed to accept the terminal connector connected to the drape rod in two or more directions (for example, the directions shown for beams 1 and 8, respectively, in Fig. 1) relative to a surface plane of the flat-mounted connector.
Re Claim 3:  Chenel discloses a connector, wherein each of the plurality of upwardly opening slots defines a seat (the lower surface of each slot) upon which the terminal connector (for example, as shown for web 31; Fig. 1) of a plurality of drapes rods (for example, as shown for beams 1 and 8; see note above related to this functional limitation) may be supported.
Re Claim 6:  Chenel discloses a connector, wherein flat-mounted connector (flat plate at the lower portion of block 15, attached to plate 14; Fig. 2) is connected to the coupler via a connection bridge (the lower portion of block 15 beneath buckets 6).
Re Claim 12:  Chenel discloses a connector, wherein the drape rod (for example, as shown for beams 1 and 8; see note above related to this functional limitation) is a horizontally extending rod.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo (US 2005/0098272) in view of Olberding (US 2016/0165482).
Re Claim 1:  Rizzo discloses a connector for tubular members, comprising: 
a flat-mounted connector (see “connector” in annotated Fig. 1 below) and a coupler (the first two cavity defining portions 26 on the left-hand side of Fig. 1; see annotated Fig. 1 below) affixed, the flat-mounted connector comprising two or more openings (24) to receive two or more connector appliances to affix the flat-mounted connector to a flat surface, the coupler comprising an upper region connected to the flat-mounted connector capable of being affixed to a flat surface, the upper region encompassing an upwardly opening well (comprising upwardly-opening cavities 30) formed within a body of the upper region, the upwardly opening well of the upper region defining a plurality of upwardly opening slots (39) disposed therein with each slot sized to receive therein a terminal connector (70) connected to a drape rod.

    PNG
    media_image1.png
    684
    783
    media_image1.png
    Greyscale

Rizzo does not explicitly disclose wherein the plurality of upwardly opening slots are disposed to accept the terminal connector connected to the drape rod in two or more directions relative to a surface plane of the flat-mounted connector.
Olberding teaches the use of a connector for tubular members comprising a coupler (the upper portion of cup-like member 300 that includes female members 200; see annotated Fig. 13 below) comprising an upper region (at 200) connected to the flat-mounted connector capable of being affixed to a flat surface, the upper region encompassing an upwardly opening well (see annotated Fig. 13 below) formed within a body of the upper region, the upwardly opening well of the upper region defining a plurality of upwardly opening slots (230) disposed therein with each slot sized to receive therein a terminal connector (100) connected to a rod, and further wherein the plurality of upwardly opening slots (230) are disposed to accept the terminal connector (100) connected to the rod in two or more directions (for example, extending out from any of the four slots) relative to a surface plane of the connector, for the purpose of allowing for modularity of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rizzo such that the plurality of upwardly opening slots are disposed to accept the terminal connector connected to the drape rod in two or more directions relative to a surface plane of the flat-mounted connector, as taught by Olberding, for the purpose of allowing for increased modularity of the device.
Re Claim 2:  Rizzo discloses a connector, wherein the upwardly opening well (30) is a longitudinal bore extending through the coupler (see the embodiment of Figs. 6 and 7, wherein the cavities are through-bores that are only partially closed by blocking members 38).
Re Claim 3:  Rizzo discloses a connector, wherein each of the plurality of upwardly opening slots (39) defines a seat (34; Fig. 1; also see 38; Fig. 6) upon which the terminal connector (70) of a plurality of drape rods may be supported.
Re Claim 4:  Olberding further teaches the use of a connector, wherein each of the plurality of upwardly opening slots (230) has an upper dimension (at 224, 224; Fig. 13) greater than a dimension (at 226, 236) of the seat (232) with the slots diverging away from the seat, for the purpose of guiding the connection end (102) of the terminal connector (100) into the slot (230) so as to ensure a tight fit.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Rizzo such that each of the plurality of upwardly opening slots has an upper dimension greater than a dimension of the seat with the slots diverging away from the seat, as taught by Olberding, for the purpose of guiding the connection end of the terminal connector into the slot so as to ensure a tight fit.
Re Claim 5:  Rizzo discloses a connector, wherein the upwardly opening well (30) is a longitudinal bore extending through the coupler (see the embodiment of Figs. 6 and 7, wherein the cavities are through-bores that are only partially closed by blocking members 38).
Re Claim 6:  Rizzo discloses a connector, wherein flat-mounted connector (see annotated Fig. 1 above) is connected to the coupler via a connection bridge (see above).
Re Claim 7:  Rizzo discloses a connector, further comprising a second coupler (the last cavity defining portion 26 on the right-hand side of Fig. 1; see annotated Fig. 1 above), the second coupler being affixed to a connection bridge (see “2nd connection bridge” above) between the coupler and the second coupler.
Re Claim 8:  Rizzo discloses a connector, wherein the coupler and the second coupler are disposed in series normal to a surface plane (see surface plane “A” in the annotated Fig. 1 above) of the flat-mounted connector.
Re Claim 11:  Rizzo discloses a connector, wherein the upper region is connected to a wall connector (see “connector” in annotated Fig. 1 above) that is capable of being affixed to a vertical flat surface.
Re Claim 12:  Rizzo discloses a connector, wherein the drape rod is a horizontally extending rod (for example, see curtain rods 92, 96, 99, 100; Figs. 10-14).
Re Claim 13:  Rizzo discloses a method to couple rods, comprising: 
affixing a flat-mounted coupler (the first two cavity defining portions 26 on the left-hand side of Fig. 1; see annotated Fig. 1 above) to a vertical surface via a wall connector (see “connector” in annotated Fig. 1 above), the flat-mounted coupler comprising two or more openings (24) to receive two or more connector appliances to affix the flat-mounted coupler to a flat surface, the flat-mounted coupler comprising an upper region connected to the wall connector, the upper region encompassing an upwardly opening well (comprising upwardly-opening cavities 30) formed within a body of the upper region, the upper region defining a plurality of upwardly opening slots (39) disposed within the upper region with each slot sized to receive therein a terminal connector (70) of a rod; and 
placing the terminal connector (70) of the rod into the upwardly opening well such that the terminal connector (at 72) is affixed to the flat-mounted coupler.

Rizzo does not explicitly disclose wherein the plurality of upwardly opening slots are disposed to accept the terminal connector connected to the drape rod in two or more directions relative to a surface plane of the flat-mounted coupler.
Olberding teaches the use of a connector for tubular members comprising a coupler (the upper portion of cup-like member 300 that includes female members 200; see annotated Fig. 13 below) comprising an upper region (at 200) connected to the flat-mounted connector capable of being affixed to a flat surface, the upper region encompassing an upwardly opening well (see annotated Fig. 13 below) formed within a body of the upper region, the upwardly opening well of the upper region defining a plurality of upwardly opening slots (230) disposed therein with each slot sized to receive therein a terminal connector (100) connected to a rod, and further wherein the plurality of upwardly opening slots (230) are disposed to accept the terminal connector (100) connected to the rod in two or more directions (for example, extending out from any of the four slots) relative to a surface plane of the connector, for the purpose of allowing for modularity of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rizzo such that the plurality of upwardly opening slots are disposed to accept the terminal connector connected to the drape rod in two or more directions relative to a surface plane of the flat-mounted coupler, as taught by Olberding, for the purpose of allowing for increased modularity of the device.
Re Claim 14:  Rizzo further discloses a method placing the terminal connector (70) of the rod comprises placing a hook end (72) of the terminal connector into a particular upwardly opening slot (39; see Fig. 2) of the upper region and allowing the hook end to lower into the body of the upper region until the hook end is affixed to a body of the flat-mounted coupler.
Re Claim 15:  Rizzo discloses a connector, wherein the coupler and the second coupler are disposed in series parallel to a surface plane (see surface plane “B” in the annotated Fig. 1 above) of the flat-mounted connector.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rizzo (US 2005/0098272) in view of Olberding (US 2016/0165482), as applied to claims 1-8 and 11-15 above, and further in view of Martens (US Patent 5,802,798).
Re Claim 10:  Rizzo, as modified in view of Olberding above, discloses a connector significantly as claimed, except wherein the coupler is made of a polymer material.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
In addition, Martens teaches the use of a connector comprising a coupler (1; Fig. 10) with a plurality of upwardly-opening slots (2) for receiving a terminal connector (6) of a rod (5), and further wherein the coupler is made of a polymer material (see Col. 3 lines 17-22), for the purpose of providing a strong, impact-resistant material for the connector.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Rizzo such that the coupler is made of a polymer material, as taught by Martens, for the purpose of providing a strong, impact-resistant material for the connector, and since such a material choice would have been a design consideration within the skill of the art.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot in view of the new grounds of rejection set forth in this Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678